Citation Nr: 1759544	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post-treatment residuals of prostate cancer, to include urinary frequency and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, a Board videoconference hearing was held before the undersigned at the RO; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review.

The record, as noted at the hearing, reflects that special monthly compensation (SMC) at the K level is being paid due to erectile dysfunction.  If the Veteran continues to believe that the payment/compensation being received is incorrect, he is encouraged to reach out to the RO for an explanation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

During his hearing, the Veteran testified to worsened symptoms of his prostate cancer residuals of urinary frequency than his most recent February 2013 VA examination reflects.  Given this, a new VA examination is needed to determine the current severity of the Veteran's post-treatment residuals of prostate cancer.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the post-treatment residuals of prostate cancer on appeal.

2. After completing directive (1), the AOJ should arrange for a VA examination of the Veteran to ascertain the current nature and severity of his service-connected post-treatment residuals of prostate cancer, to include urinary frequency.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's post-treatment residuals of prostate cancer, to include urinary frequency, noting their frequency and severity.  Regarding the service-connected erectile dysfunction, the examiner is asked to address whether the disability has resulted in deformity of the penis.  

3. The AOJ should then review the obtained VA examination report(s) to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




